Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Election

Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected Species 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/31/2022.


Art Unit – Location


The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.




 

	Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

Acquisition portion in claims 1 and 21
Generation portion in claims 1, 15, 16, and 21
Selection portion in claims 1, 2, 3, 4, and 21
Distribution portion in claims 1, 8, 10, 16, and 21

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:

“CPU” [0050] in Applicants PG Publication US 2021/0406620 A1 performing the processes in FIGs 6 and 25-27.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harayama (US 2018/0036951 A1) “Harayama”, in view of Uiriamu (JP H0728995 A) machine translation “Uiriamu”.


An image processing apparatus ("host PC 200" [0034]) comprising: an acquisition portion that acquires image data indicating a gradation value of an image to be displayed by each of a plurality of pixels in a three-dimensional space when the image is represented in the three-dimensional space ("the host PC 200 obtains inverse normal vectors at positions on the surface of the 3D model represented in the 3D model data" [0071]) ; and a generation portion that generates ("the model data represents the color of the surface of the object in a multi-level gradation [0015]" “the quantization processing is half-toning that involves binarizing the level of gradation”. [0017]) , wherein the generation portion includes a selection portion that selects one pixel from the plurality of pixels (e.g. "the position of the pixel of interest is (2, 2, 1)" [0111] as shown in FIG. 6) , and a distribution portion that distributes an error based on quantization of a gradation value corresponding to the one pixel to a first pixel located in a first direction of the one pixel at a first distribution rate ("a distributed error D, which is an error distributed to the initial position, is set at the product of an error value Q and a distribution ratio R” for “the value of X” [0112]) , to a second pixel located in a second direction of the one pixel at a second distribution rate (error distribution for "the value of Y" [0013]) , and to a third pixel located in a third direction of the one pixel at a third distribution rate (error distribution for "the value of Z" [0013] where “the error distribution ratio in the deposition direction is preferably different from the error distribution ratios in the main scanning direction and the sub-scanning direction” [0115]. The error distribution rates are different in the X, Y, Z directions.)  , the second direction is a direction that intersects the first direction, and the third direction is a direction different from an extension direction of a plane defined by the first direction and the second direction (The “X”, “Y”, and “Z” directions as shown in FIG. 6.  The first pixel can be in the first “X” direction, the second pixel can be in the second “Y” direction, which intersects the “X” direction, and the third pixel can be in the third “Z” direction which is a direction different than the X-Y plane.) .
Harayama does not explicitly teach where the data is display data.
However, Uiriamu teaches where the data is display data ("To display pictures with a high reproduction rate by forming a volume surrounding output colors mapped in a three-dimensional vector space, moving an input color at the outside to inside, turning it to medium tone and displaying it." [Abstract])
The three dimensional data of Harayama can be modified by Uiriamu to render a display of the three dimensional data.
The motivation is provided by Uiriamu “The present invention relates to the device and the display device [Description].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

The image processing apparatus according to claim 1, wherein the selection portion selects another pixel located in the first direction of the one pixel after selecting the one pixel, when any pixel of the plurality of pixels in the three-dimensional space exists in the first direction of the one pixel (selection of pixels for error diffusion are shown spatially arranged in FIG. 6 of Harayama).
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.



The image processing apparatus according to claim 2, wherein the plurality of pixels in the three-dimensional space include a plurality of pixel rows extending in the first direction, and the selection portion selects another pixel from another pixel row located in the second direction of one pixel row including the one pixel after selecting the one pixel, when any pixel of the plurality of pixels in the three-dimensional space does not exist in the first direction of the one pixel (selection of pixels include a plurality of rows in the “X” “Y” plane in FIG. 6 of Harayama.  When pixels do not exist outside the range of a cross section shown in FIG. 1B, another pixel is selected which is in the range of the cross section.).
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


The image processing apparatus according to claim 3, wherein the plurality of pixels in the three-dimensional space include a plurality of pixel planes parallel to a plane defined by the first direction and the second direction, and the selection portion selects another pixel from another pixel plane located in the third direction of one pixel plane including the one pixel, after selecting the one pixel, when any pixel of the plurality of pixels in the three-dimensional space does not exist in the first direction of the one pixel, and any pixel row of the plurality of pixel rows in the three-dimensional space does not exist in the second direction of the one pixel row including the one pixel (pixels do not exist in the perimeter of planes 1-3 in FIG. 6 of Harayama).
 Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.



The image processing apparatus according to claim 1, wherein the first distribution rate is larger than the second distribution rate and the third distribution rate ("the value of Z" [0013] where “the error distribution ratio in the deposition direction is preferably different from the error distribution ratios in the main scanning direction and the sub-scanning direction” [0115] of Harayama. The error distribution rates are different in the X, Y, Z directions.).
There are a finite number of identified and predictable potential solution to the error distribution rate.  One having ordinary skill in the art could have pursued the potential solutions to have a first distribution rate larger than the second and third distribution rates with a reasonable expectation of success; since a 3D object may have a greater dimension in one axis than other axes (anisotropic) and require different error distribution rates.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

The image processing apparatus according to claim 1, wherein the second distribution rate is larger than the third distribution rate ("the value of Z" [0013] where “the error distribution ratio in the deposition direction is preferably different from the error distribution ratios in the main scanning direction and the sub-scanning direction” [0115] of Harayama. The error distribution rates are different in the X, Y, Z directions.).
There are a finite number of identified and predictable potential solution to the error distribution rate.  One having ordinary skill in the art could have pursued the potential solutions to have a second distribution rate larger than the third distribution rate with a reasonable expectation of success; since a 3D object may have a greater dimension in one axis than other axes (anisotropic) and require different error distribution rates.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.



The image processing apparatus according to claim 1, wherein the first pixel is a pixel adjacent to the one pixel in the first direction of the one pixel, the second pixel is a pixel adjacent to the one pixel in the second direction of the one pixel, and the third pixel is a pixel adjacent to the one pixel in the third direction of the one pixel (adjacent pixels are shown in the "X","Y”, and “Z” directions in FIG. 6 of Harayama) .
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

The image processing apparatus according to claim 7, wherein the distribution portion distributes the error based on the quantization of the gradation value corresponding to the one pixel to a fourth pixel adjacent to the first pixel in the first direction of the first pixel at a fourth distribution rate, to a fifth pixel adjacent to the second pixel in the second direction of the second pixel at a fifth distribution rate, and to a sixth pixel adjacent to the third pixel in the third direction of the third pixel at a sixth distribution rate (adjacent pixels are error distributed to the "X", “Y” and “Z” dimensions as shown in FIG. 6 of Harayama.  The fourth pixel can be adjacent in the “X” direction to the first pixel.  The fifth pixel can be adjacent in the “Y” direction to the second pixel.  The sixth pixel can be adjacent in the “Z” direction to the third pixel) .

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

The image processing apparatus according to claim 8, wherein the fourth distribution rate is larger than the fifth distribution rate and the sixth distribution rate, and the fifth distribution rate is larger than the sixth distribution rate ("the value of Z" [0013] where “the error distribution ratio in the deposition direction is preferably different from the error distribution ratios in the main scanning direction and the sub-scanning direction” [0115] of Harayama. The error distribution rates are different in the X, Y, Z directions.).
There are a finite number of identified and predictable potential solution to the error distribution rate.  One having ordinary skill in the art could have pursued the potential solutions to have the fourth distribution rate larger than the fifth and sixth distribution rates and the fifth distribution rate larger than the sixth distribution rate with a reasonable expectation of success; since a 3D object may have a greater dimension in one axis than other axes (anisotropic) and require different error distribution rates.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.
.

The image processing apparatus according to claim 7, wherein the distribution portion distributes the error based on the quantization of the gradation value corresponding to the one pixel to a seventh pixel adjacent to the first pixel in the second direction of the first pixel at a seventh distribution rate, to an eighth pixel adjacent to the first pixel in the third direction of the first pixel at an eighth distribution rate, and to a ninth pixel adjacent to the second pixel in the third direction of the second pixel at a ninth distribution rate (adjacent pixels are error distributed to the "X", “Y” and “Z” dimensions as shown in FIG. 6 of Harayama. The seventh pixel can be adjacent in the “X” direction to the first pixel in the opposite “X” direction to the fourth pixel.  The eighth pixel can be adjacent in the “Y” to the second pixel in the opposite “Y’ direction to the fifth pixel.  The ninth pixel can be adjacent in the “Z” direction to the third pixel in the opposite “Z” direction to the sixth pixel.) .
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.
.


The image processing apparatus according to claim 10, wherein the seventh distribution rate is larger than the eighth distribution rate and the ninth distribution rate, and the eighth distribution rate is larger than the ninth distribution rate ("the value of Z" [0013] where “the error distribution ratio in the deposition direction is preferably different from the error distribution ratios in the main scanning direction and the sub-scanning direction” [0115] of Harayama. The error distribution rates are different in the X, Y, Z directions.).
There are a finite number of identified and predictable potential solution to the error distribution rate.  One having ordinary skill in the art could have pursued the potential solutions to have the seventh distribution rate larger than the eighth and ninth distribution rates and the eighth distribution rate larger than the ninth distribution rate with a reasonable expectation of success; since a 3D object may have a greater dimension in one axis than other axes (anisotropic) and require different error distribution rates.

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.
.

The image processing apparatus according to claim 1, wherein the first pixel is located at the same position as the one pixel in the second direction and the third direction (the first pixel is along the "X" direction in FIG. 6 of Harayama which maintains the same position in the second and third direction Y-Z plane.) , the second pixel is located at the same position as the one pixel in the first direction and the third direction (the second pixel is along the “Y” direction in FIG. 6 of Harayama, which maintains the same position in the first and third direction X-Z plane) , and the third pixel is located at the same position as the one pixel in the first direction and the second direction (the third pixel is along the “Z” direction in FIG. 6 of Harayama, which maintains the same position in the first and third direction X-Y plane)  .
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


The image processing apparatus according to claim 1, wherein the first direction is a direction orthogonal to the second direction and the third direction, and the second direction is a direction orthogonal to the third direction (The first “X”, second “Y” and third “Z” directions are orthogonal as shown in FIG. 6 of Harayama.).
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

The image processing apparatus according to claim 1, further comprising: a head unit that ejects a liquid based on the display data (" head 102" shown in FIG. 2B.  “The ink-jet heads 202s to 202t are non-limiting examples of the extrusion head recited in the appended claims, and extrude ink droplets by ink-jet technology.” [0057] of Harayama.) .

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

The image processing apparatus according to claim 1, wherein the generation portion supplies the display data to a recording apparatus including a head unit that ejects a liquid based on the display data (“the host PC 200 uses the slice data with the ink information conversion done to cause the forming apparatus 100 to perform the forming operation (deposition operation) (S110). In this embodiment, step S110 is a non-limiting example of the formation executing step recited in the appended claims. At step S110, the forming apparatus 100 extrudes build material based on the slice data received from the host PC 200 so as to form a plurality of layers of ink constituting the object 50” [0082] of Harayama.  The data which has been error-diffused [0081] of Harayama is ejected.  ).
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

The image processing apparatus according to claim 1, wherein the image data includes first image data indicating a first gradation value ("More specifically, the inner region 52 may be formed of coloring ink (color ink)" [0036] of Harayama as shown in FIG. 1B) , which is a gradation value of a first image to be displayed by each of the plurality of pixels in the three-dimensional space when representing the first image of a first color in the three-dimensional space ("X", “Y”, and “Z” in FIG. 1B of Harayama) , and second image data indicating a second gradation value ("The colored region 58 is a region (color layer) that is colored by coloring ink." [0039] of Harayama.) , which is a gradation value of a second image to be displayed by each of the plurality of pixels in the three-dimensional space when representing the second image of a second color in the three-dimensional space ("X", “Y”, and “Z” in FIG. 1B of Harayama), the generation portion generates first display data by quantizing the first gradation value indicated by the first image data, and second display data by quantizing the second gradation value indicated by the second image data, and the distribution portion distributes an error based on the quantization of the first gradation value corresponding to the one pixel to the first pixel located in the first direction of the one pixel at the first distribution rate (pixel in the "X" direction as shown in FIG. 6 of Harayama) , to the second pixel located in the second direction of the one pixel at the second distribution rate (pixel in the "Y" direction as shown in FIG. 6 of Harayama) , and to the third pixel located in the third direction of the one pixel at the third distribution rate (pixel in the “Z” direction as shown in FIG. 6 of Harayama) , and distributes an error based on the quantization of the second gradation value corresponding to the one pixel to the first pixel at a tenth distribution rate (a rate in the "X" direction as shown in FIG. 6 of Harayama) , to the second pixel at an eleventh distribution rate (a rate in the "Y" direction as shown in FIG. 6 of Harayama) , and to the third pixel at a twelfth distribution rate (a rate in the "Z" direction as shown in FIG. 6 of Harayama where “the error distribution ratio in the deposition direction is preferably different from the error distribution ratios in the main scanning direction and the sub-scanning direction” [0115]. The error distribution rates are different in the X, Y, Z directions.)  .
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

20.  The method of claim 20 has been analyzed in view of the method of Harayama “FORMING METHOD” [TITLE] and further in view of claim 1.  Claim 20 is rejected in a similar manner to claim 1.  
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Harayama (US 2018/0036951 A1) “Harayama”, in view of Uiriamu (JP H0728995 A) machine translation “Uiriamu”, and further in view of Mao et al. (US 2019/0351618 A1), “Mao”.

21. Harayama and Uiriamu teach the method of claim 1.
Harayama and Uiriamu do not specifically teach that the method of claim 1 is embedded in a non-transitory computer-readable storage medium storing a program.
However, Mao teaches:  “A non-transitory computer readable medium on which is stored machine readable instructions that when executed by a processor, cause the processor to: access an initial halftone image of a three-dimensional (3D) object, … generate halftone image printing data for the 3D object containing the updated voxel data.
The method of Harayama can be modified by Mao to include the method of Harayama in a non-transitory computer readable medium.
The motivation for the combination is provided by Mao to provide a means for storing a program having the “methods for generating halftone image printing data for a 3D object”. [0007].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.




Relevant Prior Art

Nishio (US 2019/0248074 A1)

Abstract:  A shaping device that shapes a shaped object includes a slice data generating unit that generates a plurality of slice data indicating cross sections of the shaped object; a head unit that ejects a shaping material based on each slice data; and a dither matrix storage unit; where the slice data generating unit determines a position to eject a coloring material in at least one part of the shaped object by performing halftone processing using any one of dither matrices stored in the dither matrix storage unit; and changes the dither matrix to use at a time of generating each slice data in a preset order every time a preset number of the slice data are generated.

See FIG. 3.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785.  The examiner can normally be reached on Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675